Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA

       BO ZOU,                                         )
                                                       )
                    Plaintiff,                         )
                                                       )       Case No. 19-CV-554-JFH-JFJ
       v.                                              )
                                                       )
       LINDE ENGINEERING NORTH                         )
       AMERICA, INC.,                                  )
                                                       )
                    Defendant.                         )

                                        OPINION AND ORDER

            Before the Court are numerous pending discovery motions and/or motions referred to the

   undersigned for disposition. (ECF Nos. 18, 40, 42, 51, 54, 60, 80, 86, 89, 94).1

   I.       Defendant’s Request for Special Discovery Management Order (ECF No. 80, Part
            VIII.F, referred by ECF No. 92)

            In the Status Report filed July 24, 2020, Defendant requests that both parties be limited to

   four fact witness depositions and that Plaintiff be required to seek leave of Court before serving

   any additional written discovery requests on Defendant. ECF No. 80 at 8-9.2 Upon referral of this

   issue, the Court gave Plaintiff the opportunity to respond. ECF No. 103. Plaintiff objects to any

   limits on the number of depositions, arguing that all ten proposed deponents have relevant

   information and that ten depositions is proportional to the needs of the case. Plaintiff also argues

   that Defendant should not be permitted to change its original position, which was that each party

   could conduct a range of six to ten fact-witness depositions. See ECF No. 16 at 5.



   1
    Plaintiff’s Motion for Contempt (ECF No. 89) has not been expressly referred but relates to
   Defendant’s alleged discovery failures. The Court rules on this motion pursuant to General Order
   05-09, which refers all discovery matters in civil cases to the assigned magistrate judge.
   2
     The Court addresses Defendant’s request to prohibit or limit further written discovery in the
   context of the Motion for Protective Order addressed infra Part VII.
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 2 of 11




          Federal Rule of Civil Procedure 26(b)(2)(A) provides that “[b]y order, the court may alter

   the limits in these rules on the number of depositions and interrogatories or on the length of

   depositions under Rule 30. By order or local rule, the court may also limit the number of requests

   under Rule 36.” Rule 26(b)(2)(C)(i) and (iii) provide that the Court must limit discovery if it

   determines that the proposed discovery is “unreasonably burdensome or duplicative” or “outside

   the scope permitted by Rule 26(b)(1),” i.e., not relevant or proportional to the needs of the case.

   Proportionality requires consideration of “the importance of the issues at stake in the action, the

   amount in controversy, the parties’ relative access to relevant information, the parties’ resources,

   the importance of the discovery in resolving the issues; and whether the burden or expense of the

   proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

          This is an employment discrimination case that will turn on whether Plaintiff was subject

   to discriminatory treatment during a reduction in force. The Court is familiar with Plaintiff’s

   theory of the case, Defendant’s defenses, and the damages at issue, based on: (1) the Court’s review

   of written discovery requests by both parties, (2) Plaintiff’s proposed deponents and Plaintiff’s

   description of their proposed testimony, and (3) the two Joint Status Reports setting forth detailed

   factual summaries. After consideration of the likely benefit of ten fact witness depositions,

   compared to the burden and expense of permitting that number of depositions, the Court finds

   Plaintiff’s requested number to be excessive and finds Defendant’s proposed limit to be reasonable

   and proportional.

          Contrary to Plaintiff’s arguments, Defendant permissibly changed its position regarding

   the number of depositions that should be allowed between the time of filing the original Joint

   Status Report on January 8, 2020, and the second Status Report, on July 24, 2020. The district

   judge first assigned to the action did not set a schedule or rule on any issues presented in the

   original Joint Status Report. When the case was reassigned to a new district judge, he ordered a

                                                    2
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 3 of 11




   new report for the purpose of setting a schedule. The reassigned district judge was well within his

   discretion to order a new status report and refer any discovery management issues presented

   therein. In turn, Defendant was entitled to propose new discovery limits and deadlines, based on

   developments in the case during this time.

          Defendant’s Request for Special Discovery Management Order (ECF No. 80, Part VIII.F)

   is GRANTED. Exercising its discretion under the above rules, the Court initially limits both

   parties to four fact witness depositions. The parties may seek relief from this deposition limit, but

   only after conducting the number of authorized depositions and upon a showing of good cause.

   II.    Defendant’s Motion to Quash and for Protective Order (ECF Nos. 51, 54)

          These motions seek a protective order pursuant to Federal Rule of Civil Procedure 26(c),

   for the purpose of preventing the ten depositions noticed by Plaintiff for the week of June 23, 2020.

   The Court granted Defendant’s motion to stay the depositions pending the Court’s ruling on this

   Motion to Quash and for Protective Order. See ECF No. 58.

          The Court has now placed limits on the number of fact-witness depositions pursuant to

   Rule 26(b)(2)(A), as requested by Defendant. Plaintiff shall inform Defendant of his four

   requested deponents no later than one week from the date of this Order, and the parties shall confer

   regarding these depositions. With the limits imposed, the parties may be able to resolve further

   disputes, and the Court denies the current motion without prejudice to refiling. The Court finds

   inadequate justification to conduct these depositions at the courthouse, as requested by Defendant,

   and will permit any depositions to proceed at the office building selected by Plaintiff.

          Defendant’s Motion to Quash and for Protective Order (ECF No. 51, 54) is DENIED as

   moot, without prejudice to refiling.




                                                    3
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 4 of 11




   III.   Plaintiff’s Motion to Compel and for Sanctions (ECF No. 60)

          This motion relates to Plaintiff’s third set of requests for production and second set of

   Interrogatories, which were served on April 6, 2020. Plaintiff moves to compel Request for

   Production (“RFP”) 1, 2, 3, & 5 and Interrogatory (“ROG”) 20.

   RFP 1, 2, 5 – Denied. The Court granted Plaintiff’s motion to compel ESI, including emails

   relevant to the case, by identifying two custodians and ordering Defendant to search certain terms.

   The Court outlined the scope of proportional ESI discovery, and this is an attempt by Plaintiff to

   circumvent that ruling with additional requests. Further, with respect to RFP 2, Defendant already

   produced responsive documents and has re-run its search to determine if further responsive

   documents exist.

   RFP 3, ROG 20 – Denied. Plaintiff now has the entire employment history for Sharp and Duncan.

   Defendant has explained that the word “tenured” did not refer to any specific promotion, but

   instead referred to these two employees being senior to Plaintiff at the time of the reduction in

   force. Defendant need not produce further documents or provide further explanation.

          Plaintiff’s Motion for Sanctions is premised on Defendant’s delay in producing a signed

   verification, which has now been produced.

          Plaintiff’s Motion to Compel and for Sanctions (ECF No. 60) is DENIED.

   IV.    Plaintiff’s Motion to Compel and for Sanctions (ECF No. 86) and Plaintiff’s Motion
          for Contempt (ECF No. 89)

          This motion relates to Plaintiff’s fourth set of requests for production, which were served

   on May 11, 2020. Plaintiff moves to compel RFP 5 and 6.

   RFP 5 – Denied. This request for communications between Defendant and ICC has already been

   denied by the Court, and the Court maintains its prior ruling.




                                                    4
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 5 of 11




   RFP 6 – Denied. Defendant is not withholding responsive documents and represented that it will

   produce any responsive documents in its possession, custody, or control.

          Plaintiff’s requests for sanctions and contempt are based on Defendant’s alleged perjury in

   discovery responses, falsifying documents, failing to meet deadlines, and failing to produce

   documents ordered by the Court. The Court has reviewed the correspondence between the parties,

   including emails from Plaintiff requesting additional documents or discovery, and responding

   emails from Defendant. Following is an example of a response from Defendant:

          On RFP’s 2, 3, 4, and 7, you cannot agree to narrow the request for production and
          then attempt to have Defendant “follow Plaintiff’s requirements” as set forth in the
          original RFP’s. We have complied with the Court’s order and produced all
          documents as ordered by the Court. On RFP 21, as I’ve said repeatedly, we do not
          have any additional documents responsive to this request. For the balance of your
          email, we have produced all email correspondence that references you, your
          performance, your complaint, and your termination in compliance with the Court’s
          order.

   ECF No. 94-1.

          Upon review of the correspondence submitted by both parties and Defendant’s discovery

   responses, the Court finds no grounds for imposing sanctions upon Defendant or holding

   Defendant in contempt. The Court finds no cogent or persuasive argument that Defendant has

   misled the Court, fabricated evidence, failed to comply with Court orders, or otherwise engaged

   in anything resembling sanctionable or bad-faith litigation conduct.

          Plaintiff’s Motion to Compel and for Sanctions (ECF No. 86) and Plaintiff’s Motion for

   Contempt (ECF No. 89) are DENIED.

   V.     Plaintiff’s Motion for Change of Magistrate Judge (ECF No. 40)

          Plaintiff’s Motion for Change of Magistrate Judge, which expressly references 28 U.S.C.

   § 455(a), was referred to the undersigned. Plaintiff seeks the undersigned’s disqualification based

   on the following: (1) displaying a “high favoritism to Defendant and antagonism to Plaintiff” in



                                                   5
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 6 of 11




   the undersigned’s ruling on discovery motions on May 19, 2020; and (2) permitting Defendant to

   submit an ex parte letter to the Court in support of its assertion of privilege. See ECF No. 4.

          The recusal statutes require a judge to disqualify himself if “his impartiality might

   reasonably be questioned,” or if “he has a personal bias or prejudice concerning a party.” 28 U.S.C.

   § 455(a) & (b)(1). A judge must recuse himself when there is the appearance of bias, regardless

   of whether there is actual bias. Bryce v. Episcopal Church in the Diocese of Colo., 289 F.3d 648,

   659 (10th Cir. 2002). “The test is whether a reasonable person, knowing all the relevant facts,

   would harbor doubts about the judge’s impartiality.” Id. The “recusal statute should not be

   construed so broadly as to become presumptive or to require recusal based on unsubstantiated

   suggestions of personal bias or prejudice.” See Switzer v. Berry, 198 F.3d 1255, 1258 (10th Cir.

   2000). The decision to recuse is committed to the sound discretion of the district court, and the

   movant bears a substantial burden to demonstrate the judge is not impartial. United States v.

   Burger, 964 F.2d 1065, 1070 (10th Cir.1992).

          The undersigned has no relationship with Defendant, its lawyers, or its witnesses.

   Plaintiff’s assertions of bias are based on the undersigned’s substantive discovery rulings. The

   undersigned will briefly address these frivolous arguments. First, a review of the May 19, 2020,

   discovery Order reveals no bias in favor of Defendant or against Plaintiff. The undersigned granted

   Plaintiff’s motion to compel in part and ordered Defendant to produce a significant amount of ESI

   over its objection. The undersigned found that language used by Plaintiff in a letter to a third party

   was threatening and inappropriate, caused the Court concern about Plaintiff’s abuse of the

   discovery process, and warranted a limited protective order regarding third-party subpoenas.

   However, these rulings were based on the facts and law presented, rather than based on bias.

   Second, permitting ex parte submission of allegedly privileged documents does not show

   favoritism. In the motion to compel, Plaintiff successfully argued that Defendant’s assertion of

                                                     6
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 7 of 11




   work-product privilege was improper, based on information in Defendant’s privilege log. The

   Court agreed with Plaintiff and ordered Defendant to produce the documents to Plaintiff, or submit

   further information ex parte in support of its privilege assertion. Defendant elected to produce the

   documents to Plaintiff rather than further pursue its privilege assertion, and Plaintiff prevailed on

   this issue. The undersigned’s impartiality cannot reasonably be questioned based on discovery

   rulings or other facts.

           Plaintiff’s Motion for Change of Magistrate Judge (ECF No. 40) is DENIED.

   VI.     Plaintiff’s Motions for Chinese (Mandarin) Translator (ECF Nos. 18, 42)

           Upon filing his Complaint, Plaintiff requested a Chinese translator. The district judge

   originally assigned to the case stated in a minute order: “There are no hearings set at this time, and

   the plaintiff's Complaint is coherent and is filed in English. As the litigation progresses, if a

   translator becomes necessary for purposes of accommodating plaintiff's accent (e.g. during

   deposition, court hearings) or for any other reason, the Court will consider a renewed motion for

   appointment of a translator.” ECF No. 9. In his first renewed motion, Plaintiff “requests that the

   Court find a Chinese (Mandarin) translator for the case hearing and trial because of plaintiff’s

   some English accent.” ECF No. 18. In his second motion, requests a translator at a hearing

   requested by Plaintiff in ECF No. 41. These two motions were referred to the undersigned.

           The Court has not scheduled or conducted any pretrial hearings.             Plaintiff’s briefs

   demonstrate his strong command of the English language, and Plaintiff has fully and adequately

   represented himself on all issues. Plaintiff has suffered no prejudice based on the Court’s failure

   to appoint a translator. To the extent Plaintiff requests a translator for purpose of the specific

   hearing requested in ECF No. 41, the motion is denied as moot, because the district judge did not

   schedule a hearing on the motion.




                                                     7
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 8 of 11




           To the extent Plaintiff is requesting that the Court appoint a translator for trial, depositions,

   or hearings that may be scheduled in the future, the Court denies the motion. Pro se parties in civil

   cases are generally not entitled to a court-provided translator. See Desulma v. Goolsby, No.

   98CIV.2078(RMB)(RLE), 1999 WL 147695, at *1 (S.D.N.Y. Mar. 16, 1999) (“In general, a pro

   se civil plaintiff is not entitled to an interpreter or translator.”); Vargas-Rodriguez v. Ortiz, No. CV

   18-2628(RMB), 2019 WL 2366968, at *6 (D.N.J. June 5, 2019) (collecting cases). Plaintiff elected

   to file the lawsuit, Plaintiff is not indigent, and Plaintiff shall be required to locate and provide his

   own translator for future court proceedings at which he desires the presence of a Chinese

   translator.3

   VII.    Defendant’s Motion for Protective Order (ECF No. 94)

           In this motion for protective order, which was filed August 11, 2020, Defendant seeks a

   protective order that (1) requires Plaintiff to seek leave of Court before filings any further pleadings

   or motions; (2) requires Plaintiff to seek leave of court before serving Defendant with any

   additional discovery requests or notices of depositions; and (3) excuses Defendant’s obligation to

   respond to ECF Nos. 85, 86, and 89. ECF No. 94 at 6-7. On August 12, 2020, by minute order,

   the Court excused Defendant’s response obligations and prohibited Plaintiff from filing further

   motions on a temporary basis, until the Court had the opportunity to rule on Defendant’s motion

   for protective order. ECF No. 95.4 The Court then ordered Plaintiff to respond to the motion for

   protective order, and Plaintiff filed a substantive response. ECF No. 104. Plaintiff argues that


   3
    This ruling may be revisited at the time of any scheduled hearing or trial, or upon assessing the
   difficulty of conducting proceedings if Plaintiff fails to provide his own translator. This ruling
   will not be revisited for purposes of depositions.

   4
     This minute order was not intended as a permanent filing restriction or other sanction. Instead,
   it was intended to pause Plaintiff’s filings while the Court resolved the motion for protective order
   and numerous other motions. This effort was largely unsuccessful, as Plaintiff filed six different
   “objections” following the Court’s minute order. ECF Nos. 100-105.

                                                      8
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 9 of 11




   Defendant has been “abusing protective orders” and that Defendant has blatantly misled the Court

   on numerous occasions. Id. at 1.

          The Court may issue a protective order to protect a party from annoyance, embarrassment,

   oppression, or undue burden or expense in responding to discovery. Fed. R. Civ. P. 26(c)(1);

   Boughton v. Cotter Corp., 65 F.3d 823, 829-30 (10th Cir. 1995) (“Rule 26(c) is broader in scope

   than the attorney work product rule, attorney-client privilege and other evidentiary privileges

   because it is designed to prevent discovery from causing annoyance, embarrassment, oppression,

   undue burden or expense not just to protect confidential communications.”).

          Defendant has adequately shown the need for protection from undue burden in relation to

   Plaintiff’s discovery practices. To be clear, Plaintiff has filed non-frivolous discovery motions,

   including his original motion to compel discovery responses. However, following the Court’s

   ruling on his first motion to compel, Plaintiff filed several frivolous motions to compel burdensome

   and repetitive discovery requests that directly contradict this Court’s orders. In total, Plaintiff has

   now issued eleven different sets of discovery, including five sets of requests for production.

   Plaintiff has also filed frivolous motions for sanctions and contempt, accusing Defendant of

   deceitful and sanctionable discovery conduct without justification. Plaintiff has also objected to

   every unfavorable ruling issued by the Court, requiring Defendant to respond to frivolous

   objections. This has posed an undue burden on Defendant and the Court’s docket.

          Based on Plaintiff’s conduct to date, the Court finds good cause for issuance of a limited

   protective order pursuant to Rule 26(c)(1) to manage discovery, avoid unnecessary expense, and

   avoid burdensome discovery-related motion practice. The Court issues a protective order that

   prohibits Plaintiff from: (1) issuing any further written discovery requests to Defendant, either in

   the form of interrogatories or requests for production, absent leave of Court; or (2) filing further

   motions for contempt or sanctions in relation to any of Defendant’s written discovery responses.

                                                     9
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 10 of 11




    Defendant is excused from filing responses to ECF Nos. 85, 86, and 89, which the Court finds to

    be frivolous discovery-related motions that do not require a response.

           The Court lifts the prohibition on Plaintiff’s ability to file motions. See ECF No. 95. At

    this time, the Court declines to impose any permanent filing restrictions as a sanction under Federal

    Rule of Civil Procedure 11 or to invoke the Court’s inherent powers to control abusive litigation

    conduct. See generally Hutchinson v. Hahn, No. 05-CV-453-TCK PJC, 2007 WL 2572224, at *5

    (N.D. Okla. Sept. 4, 2007) (explaining Rule 11 sanctions, court’s inherent power to impose

    sanctions, and notice requirements prior to imposing sanctions). The Court declines to do so for

    two reasons. First, Defendant’s motion was styled as one for protective order and did not expressly

    reference “sanctions” in the title, causing a potential notice problem. Second, the motion was

    automatically referred to the undersigned because it was styled as a motion for protective order.

    Any motion for Rule 11 sanctions, or sanctions under the Court’s inherent power, are within the

    province of the district judge, absent an express referral. If Defendant seeks to impose sanctions

    against Plaintiff under Rule 11 or otherwise, it shall file a properly styled motion that clearly

    triggers procedural rules governing such motions.

    VIII. Conclusion

           It is hereby ORDERED that:

           1. Defendant’s request for special discovery management limitations (ECF No. 80, Part
              VIII.F, referred by ECF No. 92) is GRANTED. The Court imposes a discovery
              management limit of four (4) fact witness depositions for both parties.

           2. Defendant’s Motion to Quash and for Protective Order (ECF Nos. 51, 54) are
              DENIED without prejudice to refiling.

           3. Plaintiff’s Motion to Compel and for Sanctions (ECF No. 60) is DENIED.

           4. Plaintiff’s Motion to Compel and for Sanctions (ECF No. 86) and Plaintiff’s Motion
              for Contempt (ECF No. 89) are DENIED.

           5. Plaintiff’s Motion for Change of Magistrate Judge (ECF No. 40) is DENIED.

                                                     10
Case 4:19-cv-00554-JFH-JFJ Document 108 Filed in USDC ND/OK on 09/21/20 Page 11 of 11




           6. Plaintiff’s Motions for Chinese (Mandarin) Translator (ECF Nos. 18, 42) are DENIED.

           7. Defendant’s Motion for Protective Order (ECF No. 94) is GRANTED in part, and the
              Court enters the following protective order. Plaintiff is prohibited from:
                   (1) issuing any further written discovery requests to Defendant, absent leave of
                       Court; and
                   (2) filing any further motions for contempt or sanctions in relation to any of
                       Defendant’s current discovery responses.5
           8.    The Court declines to impose the sanction of filing restrictions at this time, and the
                temporary restriction imposed by ECF No. 94 is lifted.

           SO ORDERED this 21st day of September, 2020.




                                                          JODIF.JAYNE,MAGISTRATEJUDGE
                                                          UNITEDSTATESDISTRICTCOURT




    5
     The Court’s prior Protective Order, which requires Plaintiff to seek leave of court to issue third-
    party subpoenas and avoid threatening or harassing behavior to third parties, also remains in place.
    See ECF No. 37 at 10.

                                                    11
